Exhibit 10.1

FIRST AMENDMENT

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated
as of March 7, 2008 (this “Amendment”), by and among MCCORMICK & SCHMICK
ACQUISITION CORP., a Delaware corporation (“MSAC”) and THE BOATHOUSE RESTAURANTS
OF CANADA, INC., a British Columbia corporation (collectively, the “Borrowers”),
the lenders from time to time party thereto (the “Lenders”), BANK OF AMERICA,
N.A., as administrative agent for itself and the Lenders (in such capacity, the
“Administrative Agent”), amends certain provisions of the Amended and Restated
Revolving Credit Agreement, dated as of December 28, 2007 (as amended and in
effect from time to time, the “Credit Agreement”), by and among the Borrowers,
the Lenders, the Administrative Agent and BANC OF AMERICA SECURITIES LLC, as
sole lead arranger. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.

WHEREAS, both the Borrowers and the Lender desire to amend the definition of
Consolidated EBITDA in the Credit Agreement; and

WHEREAS, the parties have agreed to amend such definition as more fully provided
herein below;

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.1. Amendment to §1.1 of the Credit Agreement (Definitions). §1.1 of the Credit
Agreement is hereby amended by deleting the definition of “Consolidated EBITDA”
therein and substituting the following definition of “Consolidated EBITDA”
therefore:

“Consolidated EBITDA. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Pre-Tax Income of the Borrowers and their Subsidiaries
for such fiscal period, plus (b) in each case to the extent deducted in the
calculation of such Person’s Consolidated Pre-Tax Income and without
duplication, (i) depreciation and amortization for such period, plus
(ii) Consolidated Restaurant Pre-Opening Costs for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash charges for rental expenses for such period, plus (v) net
losses from sales of assets, whether or not extraordinary (excluding sales in
the ordinary course of business), plus (vi) non-cash impairment charges in
connection with the impairment or disposal of long-lived assets (including in
connection with the closure of restaurants) in accordance with Financial
Accounting Standard Board Statement No. 144, plus (vii) for any Reference Period
ending on or before the end of FQ3 2008, settlement payments in connection with
any of the pending litigation listed in Schedule 8.7 of the Credit Agreement as
of the date hereof, provided that the aggregate amount of any such settlement
payments which may be added back to Consolidated Pre-Tax Income pursuant to this
clause (vii) shall not exceed $2,200,000,



--------------------------------------------------------------------------------

and minus (c) to the extent not deducted in the calculation of Consolidated
Pre-Tax Income, (i) GAAP deferred rent credits for such period and (ii) net
gains on sales of assets, whether or not extraordinary (excluding sales in the
ordinary course of business), and other extraordinary gains.”

1.2. Conditions to Effectiveness. Upon the Administrative Agent’s receipt of a
counterpart signature page to this Amendment duly executed and delivered by each
of the Borrowers and the Required Lenders, this Amendment shall be deemed to be
effective retroactively to December 28, 2007.

1.3. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties in the Credit Agreement. The representations
and warranties of each of the Borrowers contained in the Credit Agreement were
true and correct in all material respects as of the date when made and continue
to be true and correct in all material respects on the date hereof, except to
the extent of changes resulting from transactions or events contemplated or
permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, or to the extent that such representations and
warranties relate expressly to an earlier date.

(b) Ratification, Etc. Except as expressly amended or waived hereby, the Credit
Agreement and the other Loan Documents, and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Credit Agreement shall,
together with this Amendment, be read and construed as a single agreement. All
references to the Credit Agreement in the Credit Agreement, the Loan Documents
or any related agreement or instrument shall hereafter refer to the Credit
Agreement as amended hereby.

(c) Authority, Etc. The execution and delivery by each of the Borrowers of this
Amendment and the performance by such Person of all of its agreements and
obligations under the Credit Agreement as amended hereby are within the
corporate, limited partnership or limited liability company authority, as
applicable, of such Person and have been duly authorized by all necessary entity
proceedings on the part of such Person.

(d) Enforceability of Obligations. This Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of each of
the Borrowers enforceable against such Person in accordance with their terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of,
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.

(e) No Default. No Default or Event of Default has occurred and is continuing.

1.4. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment shall
(a) be construed to imply a willingness on the part of the Administrative Agent
or the Lenders to grant any similar or other future amendment, waiver or consent
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents or (b)

 

-2-



--------------------------------------------------------------------------------

in any way prejudice, impair or effect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents.

1.5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument. In proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

1.6. Expenses. Pursuant to §17.2 of the Credit Agreement, and subject to
§6.12(i) of the Credit Agreement, all out of pocket costs and expenses incurred
by the Administrative Agent in connection with this Amendment, including the
reasonable fees, charges and disbursements of legal counsel for the
Administrative Agent in producing, reproducing and negotiating the Amendment,
will be for the account of the Borrowers whether or not the transactions
contemplated by this Amendment are consummated.

1.7. Miscellaneous. THIS AMENDMENT IS A CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). The captions in this Amendment are for convenience
of reference only and shall not define or limit the provisions hereof.

[signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

MCCORMICK & SCHMICK ACQUISITION CORP. By:  

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

Title: Chief Financial Officer

THE BOATHOUSE RESTAURANTS OF CANADA, INC. By:  

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

Title: Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Kalens Herold

 

Name: Kalens Herold

Title: Assistant Vice President

BANK OF AMERICA, N.A., as Lender

By:  

/s/ John H. Schmidt

 

Name: John H. Schmidt

Title: Vice President

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender

By:  

/s/Anthony D. Braxton

 

Name: Anthony D. Braxton

Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Lender

By:  

/s/ Sanjna Daphtary

 

Name: Sanjna Daphtary

Title: Vice President